Citation Nr: 0126547	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential hypertension. 

2.  Entitlement to service connection for essential 
hypertension.  

3.  Entitlement to service connection for a chronic sinus 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer disease. 

5.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from March 1954 to 
January 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1994, July 1997, July 1998, and 
February 2000 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that, at the time of the aforementioned 
rating decision in February 2000, the veteran's service-
connected bilateral pes planus, which had previously been 
evaluated as 30 percent disabling, was increased to 
50 percent, the maximum schedular evaluation available for 
that disability.  During the course of a hearing before the 
undersigned member of the Board in July 2001, it was noted 
that, during the course of a prehearing conference, the 
veteran indicated that he did not wish to pursue a higher 
rating for service-connected bilateral pes planus on an 
extraschedular basis.  Accordingly, the issue of entitlement 
to an increased rating for pes planus, which was formerly on 
appeal, is no longer before the Board.  

In a decision of November 1993, the RO denied entitlement to 
service connection for essential hypertension.  The veteran 
voiced no disagreement with that decision, which, 
accordingly, became final.  Since the time of the 
November 1993 decision denying entitlement to service 
connection for essential hypertension, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that such evidence was neither new nor 
material, and the current appeal ensued.  

The Board notes that, in July 1995, there was issued a 
Statement of the Case that considered, among other things, 
the issue of entitlement to service connection for a chronic 
sinus disorder.  Although it initially appeared that the 
veteran failed to timely perfect his appeal as to that 
particular issue, in May 1996, it was determined that the 
veteran was never sent a copy of that Statement of the Case.  
Accordingly, an additional Statement of the Case was 
"remailed" to the veteran, with an instruction that he had 
60 days within which to file his substantive appeal.  The 
veteran did, in fact, timely file that appeal.  Accordingly, 
the issue of entitlement to service connection for a chronic 
sinus disorder will be addressed on a de novo basis.  

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for essential 
hypertension and a chronic sinus disorder will be the subject 
of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  In a decision of November 1993, the RO denied entitlement 
to service connection for essential hypertension.  

2.  Evidence received since the time of the RO's November 
1993 decision denying entitlement to service connection for 
essential hypertension is neither duplicative nor cumulative, 
and of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran's service-connected duodenal ulcer disease is 
not more than mild in severity, with recurring symptoms once 
or twice yearly.  

4.  The veteran's service-connected hemorrhoids are not more 
than moderate in severity.  



CONCLUSIONS OF LAW

1.  The decision of the RO in November 1993 denying the 
veteran's claim for service connection for essential 
hypertension is final.  38 U.S.C.A. § 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.104(a) (2001).  

2.  Evidence received since the RO denied entitlement to 
service connection for hypertension in November 1993 is both 
new and material, and sufficient to reopen the veteran's 
claim.  38 U.S.C.A. § 5108 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3.  An evaluation in excess of 10 percent for duodenal ulcer 
disease is not warranted.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 7305 (2001).  

4.  A compensable evaluation for service-connected 
hemorrhoids is not warranted.  38 U.S.C.A. § 1155 (West 1991 
and Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 7336 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran's blood 
pressure was 140/70 on the pre-enlistment examination and 
100/64 on an examination in January 1955.  At the time of the 
veteran's service separation examination in January 1958, his 
blood pressure was reported as 118/92.  No pertinent 
diagnosis was noted.  

A gastrointestinal series conducted as part of a VA general 
medical examination in March and April 1958 revealed evidence 
consistent with an active duodenal ulcer.  That same 
examination showed the veteran's blood pressure in the 
sitting position to be 110/60.  No cardiovascular diagnosis 
(including hypertension) was noted.  

On subsequent VA gastrointestinal series in April 1963, the 
veteran's stomach filled in a normal fashion, with no 
evidence of varices or diverticula.  Tone peristalsis and 
emptying times were within normal limits, and the duodenal 
bulb filled completely.  At the time of evaluation, it was 
noted that the duodenal loop was normal in sweep and pattern, 
with no evidence of gastric residue.  The pertinent diagnosis 
was duodenal ulcer not found.  

In June 1968, an additional VA gastrointestinal series was 
accomplished.  At the time of evaluation, there was no 
evidence of any gastric or duodenal abnormality.  The form 
and position of the duodenal loop was within normal limits, 
and there was no evidence of any gastric residue.  The 
pertinent diagnosis was duodenal ulcer history, not found on 
examination.  

VA outpatient treatment records covering the period from 
June 1987 to May 1988 show treatment during that time for 
various gastrointestinal problems.  

An upper gastrointestinal series conducted as part of a VA 
medical examination in June 1988 was within normal limits, 
with no evidence of masses, constrictions, ulcers, or any 
filling defects.  

During the course of VA outpatient treatment in early 
September 1991, it was noted that the veteran had apparently 
had no active ulcers since 1958.  

VA outpatient treatment records covering the period from June 
1987 to March 1992 show systolic blood pressures ranging from 
124 to 155, and diastolic pressures ranging from 80 to 90, 
with no diagnosis of hypertension.  

In a decision of November 1993, the RO denied entitlement to 
service connection for essential hypertension.  

In August 1994, a VA gastrointestinal examination was 
accomplished.  At the time of examination, the veteran gave a 
history of "ulcer problems" since active service.  
According to the veteran, he suffered from "epigastric 
discomfort," and therefore found it necessary to watch his 
diet.  When questioned, the veteran stated that he took 
"antacids and Tagamet."  The veteran gave a history of 
diarrhea "on and off," as well as dark stool of 
approximately two weeks' duration.  When questioned, the 
veteran stated that he had not lost weight.  

On physical examination, the veteran's abdomen was obese, and 
some epigastric tenderness was present.  There was no 
evidence of organomegaly, and bowel sounds were present.  
Rectal examination showed no evidence of hemorrhoids, and a 
Hemoccult test was negative.  An upper gastrointestinal 
series showed no evidence of abnormalities, or of a neoplasm, 
or peptic ulcer disease.  The pertinent diagnosis was a 
duodenal ulcer by history, with an upper gastrointestinal 
series showing no evidence of ulcer or neoplasm.  

On subsequent VA gastrointestinal examination in 
November 1996, the veteran gave a history of duodenal ulcer 
diagnosed while he was in the service.  The veteran's 
complaints included heartburn, as well as an inability to 
tolerate certain foods.  Reportedly, on those occasions when 
the veteran would become upset, his epigastric discomfort 
worsened.  The veteran complained of excessive gas, and 
stated that he took Maalox.  When questioned, the veteran 
denied the presence of hematemesis or melena.  

On physical examination, the veteran stood 67 inches tall, 
and weighed approximately 275 pounds.  According to the 
veteran, his maximum weight in the past year had been 
260 pounds.  The veteran's abdomen was soft, with some 
tenderness present in the epigastric region.  Bowel sounds 
were present, and there was no evidence of organomegaly.  At 
the time of examination, a Hemoccult test was negative.  The 
pertinent diagnosis was duodenal ulcer with residual, by 
history.

On VA cardiovascular examination in June 1997, the veteran 
gave a history of hypertension "for many years."  The 
veteran additionally stated that he might have been told that 
his blood pressure was high while in service.  On physical 
examination, the veteran's blood pressure was 130/90 in the 
sitting and recumbent positions, and 130/88 in the standing 
position.  The pertinent diagnosis was hypertension.  

In March 1998, a VA rectal examination was accomplished.  At 
the time of examination, the veteran gave a history of 
hemorrhoids dating back to his active service.  When 
questioned, the veteran complained of itching and irritation, 
though with no bleeding, as well as constipation "once in a 
while."  According to the veteran, his regular bowel 
movements were normal.  Reportedly, on those occasions when 
the veteran experienced itching and irritation, he used 
Preparation H.  

On physical examination, the veteran stood 5 feet 8 inches 
tall, and weighed 272 pounds.  The veteran was described as 
"well built and nourished," and his carriage, posture, and 
gait were within normal limits.  On rectal examination, the 
veteran's sphincter was slightly strictured.  An external 
hemorrhoid was present at the 6 o'clock position, but was not 
inflamed.  At the time of evaluation, a Hemoccult test was 
negative.  The pertinent diagnosis was hemorrhoids with 
residuals.  

On subsequent VA gastrointestinal examination in August 1998, 
the veteran complained of heartburn, excessive gas, and a 
"bloated feeling," but with no bleeding, melena, 
hematemesis, or loss of weight.  Reportedly, the veteran had 
been treated with Maalox in the past.  

On physical examination, the veteran stood 5 feet 8 inches 
tall, and weighed 273 pounds.  He was described as "well 
built and nourished," and both carriage and posture were 
normal.  At the time of evaluation, the veteran walked with 
an antalgic gait, and utilized a cane.  The veteran's abdomen 
was soft and obese, with some tenderness present over the 
epigastric region, and in the right upper quadrant.  No 
organomegaly was in evidence, and bowel sounds were present.  
At the time of evaluation, a Hemoccult test was negative.  
The pertinent diagnosis was status post duodenal ulcer, with 
residual pain.  

In an addendum to the aforementioned VA gastrointestinal 
examination, it was noted that the veteran's claims folder 
was available, and had been reviewed.  A double contrast 
upper gastrointestinal series conducted in early 
September 1998 showed no evidence of any active ulcers in the 
veteran's duodenum.  Based on those studies, the examiner 
indicated that he had no further comments to add his 
August 1998 examination report.  

During the course of VA outpatient treatment in December 
1998, the veteran's blood pressure was 122/86 and 118/86 when 
measured with a large arm cuff.  The pertinent diagnosis was 
hypertension.  

In April 2000, an additional VA rectal examination was 
accomplished.  At the time of examination, the veteran gave a 
history of hemorrhoids, but with no blood transfusions or 
hemorrhoidal surgery.  Currently, the veteran complained of 
occasional pain and bleeding in his rectum "with burning" 
for which he used Preparation H.  

On physical examination, the veteran's abdomen was described 
as obese.  Examination of the veteran's rectum revealed a 
number of internal hemorrhoids which were somewhat tender on 
palpation, but with normal sphincter tone.  The pertinent 
diagnosis was internal hemorrhoids.  

During the course of a hearing before the undersigned member 
of the Board in July 2001, the veteran stated that, as a 
result of his service-connected ulcer disease, he experienced 
"burning and itching," in particular, on those occasions 
when he would become "upset."  When questioned, the veteran 
indicated that he had never had surgery for either his 
service-connected ulcer disease, or his hemorrhoids.  See 
Transcript page 10.  

Analysis

The veteran in this case seeks service connection for 
essential hypertension.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may also be granted for essential hypertension 
when it is manifest to a degree of 10 percent or more within 
the first post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  However, once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that decision (absent disagreement by the veteran 
within 1 year), is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.104(a) (2001).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior RO decision in 
November 1993, it was determined that chronic hypertension 
was not shown during the veteran's period of active service, 
or on VA examination within one year of the veteran's 
discharge.  While at the time of separation, there was in 
evidence a single elevated blood pressure reading, no 
diagnosis of chronic hypertension was rendered.  The veteran 
voiced no disagreement with the November 1993 denial of 
benefits, which has now become final.  

Evidence received since the time of the aforementioned RO 
decision, consisting of various VA treatment records and 
examination reports, as well as hearing testimony offered 
before the undersigned member of the Board, is "new" in the 
sense that it was not previously of record, and at least 
arguably "material."  In that regard, the veteran has now 
received a confirmed diagnosis of hypertension, which, he 
believes, had its origin during his period of active service.  
Such evidence, when taken in conjunction with the veteran's 
testimony, provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability."  Under such circumstances, the Board 
is of the opinion that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
essential hypertension has been presented, and that the claim 
is, therefore, reopened.

Turning to those issues involving increased evaluations, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 38 C.F.R. 
Part 4 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, a review of the record would appear to 
indicate that the veteran has not suffered from active 
duodenal ulcer disease since 1958.  In point of fact, an 
upper gastrointestinal series conducted as part of a VA 
examination in August 1994 showed no evidence of any 
abnormality, to include any neoplasm, or peptic ulcer 
disease.  On subsequent VA gastrointestinal examination in 
November 1996, bowel sounds were present, and there was no 
evidence of organomegaly. 

The Board notes that, on more recent VA gastrointestinal 
examination in August 1998, the veteran denied the presence 
of any bleeding, melena, or hematemesis, and likewise denied 
problems with loss of weight.  On physical examination, the 
veteran was described as "well built and nourished."  While 
on further examination, there was some evidence of tenderness 
in the epigastric region and in the right upper quadrant, the 
veteran's abdomen was soft, and bowel sounds were present.  
Once again, no organomegaly was present.  A subsequent upper 
gastrointestinal series in September 1998 was unremarkable, 
with no evidence of any active duodenal ulcer disease.  

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect contemplates the presence of 
mild duodenal ulcer disease, with recurring symptoms once or 
twice per year.  In order to warrant an increased, which is 
to say, 20 percent evaluation, there must be demonstrated the 
presence of moderate duodenal ulcer disease, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 
10 days in duration, or continuous moderate manifestations.  
38 C.F.R. Part 4, Diagnostic Code 7305 (2001).  

Based on the aforementioned, it is clear that the veteran 
currently experiences only mild ulcer-related symptomatology.  
He has consistently been described as well nourished, and has 
shown no evidence of weight loss.  Moreover, as noted above, 
on recent upper gastrointestinal series in September 1998, 
there was no evidence of duodenal ulcer disease.  Based on 
such findings, the Board is of the opinion that the 
10 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.  

Turning to the issue of a compensable evaluation for service-
connected hemorrhoids, Diagnostic Code 7336 provides a 
noncompensable rating when hemorrhoids are of mild or 
moderate severity.  To warrant a 10 percent rating, the 
hemorrhoids must be large or thrombotic and irreducible with 
excessive redundant tissue, evidencing frequent recurrences.  

The Board notes that, as of the time of the aforementioned VA 
gastrointestinal examination in August 1994, no hemorrhoids 
were in evidence.  While on subsequent VA rectal examination 
in March 1998, there was one external hemorrhoid present at 
the 6 o'clock position, that hemorrhoid was not inflamed.  

On the more recent VA rectal examination in April 2000, there 
were present a number of internal hemorrhoids, which were 
somewhat tender to palpation.  However, on no occasion has 
the veteran been shown to suffer from more than moderate 
hemorrhoid-related symptomatology.  More specifically, at no 
time has the veteran been shown to suffer from large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue and frequent recurrences requisite to the assignment 
of a ten percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 7336 (2001).  Under such circumstances, an increased 
rating for service-connected hemorrhoids is not in order.  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 (2000), and its 
implementing regulations, as those provisions impact upon the 
adjudication of the veteran's current claims.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of 
several VA examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for essential 
hypertension, the claim is reopened.  

An increased evaluation for duodenal ulcer disease is denied.  

An increased (compensable) evaluation for hemorrhoids is 
denied.  



REMAND

The evidence as it relates to essential hypertension has been 
discussed above.  The issue of entitlement to service 
connection for essential hypertension must now be considered 
on a de novo basis.  

Service medical records reveal no clinical documentation of a 
chronic sinus disorder in service.  However, in 
correspondence of June 2001, the veteran's private physician 
indicated that, in his opinion, the veteran's chronic "nasal 
condition" was related to his service in the United States 
Navy.  He further stated that the veteran has had chronic 
sinusitis with a post nasal drip for 47 years.  At present, 
the clinical records upon which that opinion was supposedly 
based are not a part of the veteran's claims folder.  
Moreover, the correspondence in question has not yet been 
considered by the RO in the context of the veteran's claim 
for service connection for a chronic sinus disorder.  
Finally, based upon a review of the veteran's entire claims 
file, it appears that he has not yet been afforded a VA sinus 
examination to verify the presence of a chronic sinus 
disorder, and, if present, to establish its onset and 
etiology.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000) was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary 
which is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, and because of the change of 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Accordingly, the case 
is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2000, the date of the 
veteran's most recent VA examination, and 
specifically including any and all 
records of treatment of the veteran by 
his private physician, Dr. Tasneem 
Rashid, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist in order to determine the 
onset and etiology of his current 
essential hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
physician should furnish an opinion and 
answer to the following questions:  (a) 
Did the veteran's essential hypertension 
as likely as not develop during his 
period of active military service?  (b) 
Did the veteran's essential hypertension 
as likely as not develop during the first 
postservice year?  (c) Is the veteran's 
essential hypertension as likely as not 
otherwise related to active military 
service?  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

3.  The veteran should then be afforded a 
VA otolaryngologic examination in order 
to determine the onset and etiology of 
his sinus disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
otolaryngologist should furnish an 
opinion in answer to the following 
questions:  (a) Does the veteran 
currently suffer from a chronic sinus 
disorder?  (b) If so, did the veteran's 
chronic sinus disorder as likely as not 
develop during his active military 
service?  (c) Is the veteran's chronic 
sinus disorder as likely as not otherwise 
related to active military service?  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

4.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 
Pubic Law No. 106-475, and its 
implementing regulations, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures required by that 
act are fully complied with and 
satisfied.  

5.  The RO should then readjudicate the 
remanded issues.  If the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the remanded issues.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to ensure due 
process of law, and to comply with recently enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



